In re Sonitrol of New Orleans Inc.;—Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. C, *668No. 99-13685; to the Court of Appeal, First Circuit, No. 2001 CW 0057.
Granted. The requested discovery does not seek relevant information because the financial condition of the defendant is not a proper consideration in the determination of compensatory damages. Rodriguez v. Traylor, 468 So.2d 1186 (La.1985). Accordingly, the ruling of the trial court is reversed insofar as it orders relator to produce its financial records from the year 1996 to the present. Case remanded to the trial court for further proceedings.